DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-2 and 4-11 (renumbered as claims 1-10) are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to the Applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic
communication with Applicant’s representative Michelle Carniaux (Reg. No.36,098) on 7 April 2022.

The claims are amended as presented below:
1.  (Currently Amended)  A computer-implemented method for keyword search in a data set (Q), wherein data of the data set is represented by a knowledge graph, the knowledge graph including vertices (v) representing entities of the data set and edges representing relations between the entities, the method comprising the following steps: 
receiving, by a computer from a user, a search query including at least two entities; 
computing, by the computer, for the at least two entities of the search query a salient subset of the data set, wherein the salient subset is computed such that a structural compact subgraph exists in the knowledge graph, the structural compact subgraph connecting the at least two entities of the search query; and 
computing, by the computer, for the salient subset the structural compact subgraph of the knowledge graph which connects the at least two entities of the search query;
wherein the step of computing the salient subset (Qmax) includes identifying, by the computer, at least one subset (Q') for which a structural compact subgraph exists in the knowledge graph denoted by a representability repr(Q') = yes, wherein the salient subset (Qmax) is computed by solving the optimization problem given by 
            
                Q
                m
                a
                x
                =
                
                    
                        
                            
                                
                                    
                                        arg
                                    
                                    ⁡
                                    
                                        max
                                    
                                
                            
                            
                                
                                    
                                        Q
                                    
                                    
                                        '
                                    
                                
                                ⊆
                                Qsuch that repr
                                
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                '
                                            
                                        
                                    
                                
                                =
                                yes
                            
                        
                    
                    ⁡
                    
                        s
                        c
                        o
                        r
                        e
                         
                        (
                        Q
                        '
                        )
                    
                
                ,
                 
                 
            
        									
wherein            
                 
            
        
            
                s
                c
                o
                r
                e
                 
                
                    
                        
                            
                                Q
                            
                            
                                '
                            
                        
                    
                
                =
                
                    
                        ∑
                        
                            v
                            ∈
                            Q
                        
                    
                    
                        s
                        a
                        l
                        
                            
                                v
                            
                        
                        .
                    
                
            
        
										
wherein             
                r
                e
                p
                r
                
                    
                        
                            
                                Q
                            
                            
                                '
                            
                        
                    
                
                =
                y
                e
                s
            
         denotes that a structural compact subgraph exists in the knowledge graph for the at least one subset (Q’); and
wherein sal(v) is a computed salience for a vertex (v), representing an entity, of the vertices of the knowledge graph;
wherein words or phrases in a document are annotated with types from the knowledge graph, linked to the vertices of the knowledge graph, and the method further comprises:
providing, by the computer in response to the query received from the user,  the structural compact subgraph to the user, the structural compact subgraph relating entities in the document and showing to the user the relation between the entities. 

2.  (Original)  The computer-implemented method according to claim 1, wherein a structural compactness guarantee of the structural compact sub graph is based on a diameter bound. 

Claim 3 (Canceled).

4.  (Previously Presented)  The computer-implemented method according to claim 1, wherein sal(v), with sal(v) ≥ 0, represents a salience for each vertex (v) representing an entity such that the salient subset is computed by maximizing the sum of saliences for each vertex (v) representing an entity of the subset.

5.   (Previously Presented)  The computer-implemented method according to claim 1, wherein the representability of the subset (Q') given by repr(Q') is computed by distance computation.
 
6.   (Original)  The computer-implemented method according to claim 4, wherein the representability of the subset (Q') includes identifying a central vertex (c) of a compact structural subgraph, the central vertex connecting the subset and the compact structural subgraph including the central vertex satisfying a structural compactness guarantee. 

7.   (Original)  The computer-implemented method according to claim 6, wherein for an even diameter, the structural compactness guarantee is satisfied when a distance between the central vertex (c) and each entity (q) of the subset (Q') satisfies             
                d
                i
                s
                t
                (
                q
                ,
                 
                c
                )
                ≤
                
                    
                        
                            
                                D
                            
                            
                                2
                            
                        
                    
                
            
        .

8.  (Original)  The computer-implemented method according to claim 6, wherein for an odd diameter, the structural compactness guarantee is satisfied when a distance between the central vertex (c) and each entity (q) of the subset (Q') satisfies             
                d
                i
                s
                t
                (
                q
                ,
                 
                c
                )
                <
                
                    
                        
                            
                                D
                            
                            
                                2
                            
                        
                    
                
            
         or             
                d
                i
                s
                t
                
                    
                        q
                        ,
                         
                        c
                    
                
                =
                
                    
                        
                            
                                D
                            
                            
                                2
                            
                        
                    
                
            
         and             
                d
                i
                s
                t
                
                    
                        q
                        ,
                         
                        c
                        '
                    
                
                =
                
                    
                        
                            
                                D
                            
                            
                                2
                            
                        
                    
                
                -
                1
                 
                ,
            
        wherein c' is a neighbour vertex of the central vertex (c). 

9.  (Original)  The computer-implemented method according to claim 1, wherein the step of computing for the salient subset (Qmax) the structural compact subgraph of the knowledge graph includes merging paths having a common end vertex into the structural compact subgraph. 

10.  (Currently Amended)  A system for keyword search in a data set, wherein data of the data set is represented by a knowledge graph, the knowledge graph including vertices representing entities of the data set and edges representing relations between the entities, wherein the system includes a computer configured to:
receive, by the computer from a user, a search query including at least two entities; 
compute, by the computer, for the at least two entities of the search query a salient subset of the data set, wherein the salient subset is computed such that a structural compact subgraph exists in the knowledge graph, the structural compact subgraph connecting the at least two entities of the search query; and 
compute, by the computer, for the salient subset the structural compact subgraph of the knowledge graph which connects the at least two entities of the search query;
wherein the computing of the salient subset (Qmax) includes identifying, by the computer, at least one subset (Q') for which a structural compact subgraph exists in the knowledge graph denoted by a representability repr(Q') = yes, wherein the salient subset (Qmax) is computed by solving the optimization problem given by 
            
                Q
                m
                a
                x
                =
                
                    
                        
                            
                                
                                    
                                        arg
                                    
                                    ⁡
                                    
                                        max
                                    
                                
                            
                            
                                
                                    
                                        Q
                                    
                                    
                                        '
                                    
                                
                                ⊆
                                Qsuch that repr
                                
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                '
                                            
                                        
                                    
                                
                                =
                                yes
                            
                        
                    
                    ⁡
                    
                        s
                        c
                        o
                        r
                        e
                         
                        (
                        Q
                        '
                        )
                    
                
                ,
                 
                 
            
        									
wherein            
                 
            
        
            
                s
                c
                o
                r
                e
                 
                
                    
                        
                            
                                Q
                            
                            
                                '
                            
                        
                    
                
                =
                
                    
                        ∑
                        
                            v
                            ∈
                            Q
                        
                    
                    
                        s
                        a
                        l
                        
                            
                                v
                            
                        
                        .
                    
                
            
        
										
wherein             
                r
                e
                p
                r
                
                    
                        
                            
                                Q
                            
                            
                                '
                            
                        
                    
                
                =
                y
                e
                s
            
         denotes that a structural compact subgraph exists in the knowledge graph for the at least one subset (Q’); and
wherein sal(v) is a computed salience for a vertex (v), representing an entity, of the vertices of the knowledge graph;
wherein words or phrases in a document are annotated with types from the knowledge graph, linked to the vertices of the knowledge graph, and the computer is further configured to:
provide, in response to the query received from the user,  the structural compact subgraph to the user, the structural compact subgraph relating entities in the document and showing to the user the relation between the entities.

11.  (Currently Amended)  A non-transitory computer-readable storage medium on which is stored a computer program including computer readable instructions for keyword search in a data set, wherein data of the data set is represented by a knowledge graph, the knowledge graph including vertices representing entities of the data set and edges representing relations between the entities, the instructions, when executed by a computer, causing the computer to perform the following steps: 
receiving, by the computer from a user, a search query including at least two entities; 
computing, by the computer from the user, for the at least two entities of the search query a salient subset of the data set, wherein the salient subset is computed such that a structural compact subgraph exists in the knowledge graph, the structural compact subgraph connecting the at least two entities of the search query; and 
computing, by the computer from the user, for the salient subset the structural compact subgraph of the knowledge graph which connects the at least two entities of the search query;
wherein the step of computing the salient subset (Qmax) includes identifying, by the computer, at least one subset (Q') for which a structural compact subgraph exists in the knowledge graph denoted by a representability repr(Q') = yes, wherein the salient subset (Qmax) is computed by solving the optimization problem given by 
            
                Q
                m
                a
                x
                =
                
                    
                        
                            
                                
                                    
                                        arg
                                    
                                    ⁡
                                    
                                        max
                                    
                                
                            
                            
                                
                                    
                                        Q
                                    
                                    
                                        '
                                    
                                
                                ⊆
                                Qsuch that repr
                                
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                '
                                            
                                        
                                    
                                
                                =
                                yes
                            
                        
                    
                    ⁡
                    
                        s
                        c
                        o
                        r
                        e
                         
                        (
                        Q
                        '
                        )
                    
                
                ,
                 
                 
            
        									
wherein            
                 
            
        
            
                s
                c
                o
                r
                e
                 
                
                    
                        
                            
                                Q
                            
                            
                                '
                            
                        
                    
                
                =
                
                    
                        ∑
                        
                            v
                            ∈
                            Q
                        
                    
                    
                        s
                        a
                        l
                        
                            
                                v
                            
                        
                        .
                    
                
            
        
										
wherein             
                r
                e
                p
                r
                
                    
                        
                            
                                Q
                            
                            
                                '
                            
                        
                    
                
                =
                y
                e
                s
            
         denotes that a structural compact subgraph exists in the knowledge graph for the at least one subset (Q’); and
wherein sal(v) is a computed salience for a vertex (v) representing an entity;
wherein words or phrases in a document are annotated with types from the knowledge graph, linked to the vertices of the knowledge graph, and wherein the instructions, when executed by the computer, further causes the computer to perform:
providing, by the computer in response to the query received from the user, the structural compact subgraph to the user, the structural compact subgraph relating entities in the document and showing to the user the relation between the entities.

12.  (Cancelled)

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-2 and 4-11:
The closest prior art is Namaki et al. (U.S. Patent Application Publication No. 20210064620 A1, hereinafter referred to as Namaki), which teaches:
a computer-implemented method for keyword search in a data set, wherein data of the data set is represented by a knowledge graph, the knowledge graph including vertices (v) representing entities of the data set and edges representing relations between the entities (see Namaki para. 0065: a knowledge graph comprises nodes representing entities and edges representing relations between the entities; and see Namaki Fig. 2: an illustrative example of a knowledge graph 200 having nodes representing entities and edges representing relations between the entities), the method comprising the following steps:
receiving a search query including at least two entities (see Namaki para. 0066: a keyword query on the graph comprises a plurality of terms; and see Namaki para. 0225 and Fig. 11A: in an illustrative example, keyword query 1118 comprises a plurality of entities to be searched for in the graph);
computing for the at least two entities of the search query a salient subset of the data set (Note: Read in light of the instant specification, the claimed “salient subset” is interpreted as a subset of the entities of the knowledge graph that match a given keyword query. See para. 0032-0034 of the published specification. See Namaki para. 0066: in response to a keyword query on graph G, the system determines subset of nodes of G that match the terms of the query; and see Namaki para. 0226 and Fig. 11A: in an illustrative example, a subset of the data that matches keyword query 1118 is depicted in panel 1126), wherein the salient subset is computed such that a structural compact subgraph exists in the knowledge graph, the structural compact subgraph connecting the at least two entities of the search query (Note: Read in light of the instant specification, the claimed “structural compact subgraph” is interpreted as a subgraph that is bounded. See para. 0034 of the published specification. See Namaki para. 0067: the answer to the keyword query is a subgraph of G; and see Namaki para. 0072: the answer to the query is a bounded graph; and see Namaki para. 0226 and Fig. 11A: in an illustrative example, the answer to a keyword query 1118 is a subgraph of connected nodes matching the query, as depicted in panel 1126); and
computing for the salient subset the structural compact subgraph of the knowledge graph which connects the at least two entities of the search query (Note: Read in light of the instant specification, the claimed “structural compact subgraph” is interpreted as a subgraph that is bounded. See para. 0034 of the published specification. See Namaki para. 0067: the answer to the keyword query is a subgraph of G; and see Namaki para. 0072: the answer to the query is a bounded graph; and see Namaki para. 0226 and Fig. 11A: in an illustrative example, the answer to a keyword query 1118 is a subgraph of connected nodes matching the query, as depicted in panel 1126).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
wherein the step of computing the salient subset (Qmax) includes identifying, by the computer, at least one subset (Q') for which a structural compact subgraph exists in the knowledge graph denoted by a representability repr(Q') = yes, wherein the salient subset (Qmax) is computed by solving the optimization problem given by 
            
                Q
                m
                a
                x
                =
                
                    
                        
                            
                                
                                    
                                        arg
                                    
                                    ⁡
                                    
                                        max
                                    
                                
                            
                            
                                
                                    
                                        Q
                                    
                                    
                                        '
                                    
                                
                                ⊆
                                Qsuch that repr
                                
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                '
                                            
                                        
                                    
                                
                                =
                                yes
                            
                        
                    
                    ⁡
                    
                        s
                        c
                        o
                        r
                        e
                         
                        (
                        Q
                        '
                        )
                    
                
                ,
                 
                 
            
        									
wherein            
                 
            
        
            
                s
                c
                o
                r
                e
                 
                
                    
                        
                            
                                Q
                            
                            
                                '
                            
                        
                    
                
                =
                
                    
                        ∑
                        
                            v
                            ∈
                            Q
                        
                    
                    
                        s
                        a
                        l
                        
                            
                                v
                            
                        
                        .
                    
                
            
        
										
wherein             
                r
                e
                p
                r
                
                    
                        
                            
                                Q
                            
                            
                                '
                            
                        
                    
                
                =
                y
                e
                s
            
         denotes that a structural compact subgraph exists in the knowledge graph for the at least one subset (Q’); and
wherein sal(v) is a computed salience for a vertex (v), representing an entity, of the vertices of the knowledge graph;
wherein words or phrases in a document are annotated with types from the knowledge graph, linked to the vertices of the knowledge graph, and the method further comprises:
providing, by the computer in response to the query received from the user,  the structural compact subgraph to the user, the structural compact subgraph relating entities in the document and showing to the user the relation between the entities
(independent claim 1, and similar limitations of independent claims 10 and 11).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163       


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163